DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 09 Jun 2021, in which claims 12-20 are canceled.

This application is a domestic application, filed 27 Dec 2019; and claims benefit of provisional application 62/786021, filed 28 Dec 2018.

Claims 1-11 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-11, in the reply filed on 09 Jun 2021 is acknowledged.

Applicant’s election of species of anhydride reagent of octenyl succinic anhydride in the reply filed on 09 Jun 2021 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Food Hydrocolloids, 2010, 24, p60-65, cited in PTO-892).
Huang et al. discloses cornstarch granules were allowed to react with α-amylase and then esterified with octenyl succinic anhydride (OSA). (page 60, abstract) Huang et al. discloses when starch is modified by the treatment with octenyl succinate anhydride (OSA), the normally hydrophilic starch molecules acquire useful surface-active properties by the incorporation of hydrophobic and hydrophilic alkenyl groups, (page 60, left column, paragraph 1) implying treatment with octenyl succinate anhydride produces a lipophilic starch. Huang et al. discloses cornstarch (800 g, dry starch base) suspended in acetate buffer (pH 6.0) at a concentration of 30% (w/v), were incubated with different units (0.7 m/g, 3.5 m/g, 6.6 m/g, 19.8 m/g) of food grade bacterial α-amylase (BAM) at 60 °C for 7 h. After incubation, the enzymes in the dispersion were inactivated by adding HCl (0.1 M) to reach pH 3.0, followed by agitation for 15 min, and neutralization . 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Food Hydrocolloids, 2010, 24, p60-65, cited in PTO-892) in view of Madsen et al. (Die Starke, 1973, 25(9), p304-308, cited in PTO-892).
Huang et al. discloses as detailed above. 
Huang et al. does not specifically disclose the method wherein the heating step comprises heating the starch slurry to a temperature of from about 70°C to about 100°C. (instant claim 4) 
Madsen et al. teaches a bacterial amylase which is active and stable in starch solutions at temperatures above 100°C has been developed. (page 304, abstract) Madsen et al. teaches the traditional bacterial amylase is Bacterial Amylase NOVO (BAN). (page 305, left column, paragraph 3) Madsen et al. teaches the optimum temperature is approx. 70 °C for the traditional bacterial amylase. (page 305, left column, paragraph 6; right column figure 2) Madsen et al. teaches the optimum 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Huang et al. in view of Madsen et al. in order to optimize the temperature of the amylase reaction through routine experimentation. One of ordinary skill in the art would have been motivated to combine Huang et al. in view of Madsen et al. with a reasonable expectation of success because both Huang et al. and Madsen et al. teach enzymatic liquefaction of starch including using the traditional bacterial amylase of Bacterial Amylase NOVO (BAN), and Madsen et al. teaches the optimization of the reaction temperature of the enzymatic liquefaction of the starch and provides guidance that the optimum temperature is approx. 70 °C for the traditional bacterial amylase and that traditional bacterial amylases are also being used at temperatures up to just above 90 °C in order to reduce reaction time. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Food Hydrocolloids, 2010, 24, p60-65, cited in PTO-892).
Huang et al. discloses as detailed above. Huang et al. further teaches the OS-starch suspension vacuum-filtered through filter paper and washed three times with distilled water and once with 95% ethanol to remove the residual reagents. (page 61, left column, paragraph 4)

	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Huang et al. to omit the step of washing the hydrolyzed starch prior to its reaction with the organic acid anhydride. One of ordinary skill in the art would have been motivated to modify the teachings of Huang et al. with a reasonable expectation of success because Huang et al. further teaches the OS-starch suspension vacuum-filtered through filter paper and washed three times with distilled water and once with 95% ethanol to remove the residual reagents and teaches the hydrolyzed starch was recovered by vacuum filtration, lightly washed on a filter with distilled water, and air-dried, teaching multiple washing of the final OS-starch product compared to the hydrolyzed starch being lightly washed. It would have been obvious to one of ordinary skill in the art to omit the washing step of the hydrolyzed starch because Huang et al. teaches the final product is washed multiple times whereas the hydrolyzed starch is only lightly washed, suggesting it would have been advantageous to simplify the method by reducing the number of separate washing steps.

Conclusion
No claim is found to be allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.